DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judd et al. (US 2004/0110469) in view of Kawano et al. (US 4,972,346)(IDS).
Regarding claim 1, Judd et al. discloses  a signal booster system  (a repeater diversity system)(fig. 1, fig. 2,fig. 58 and P:0099-P:0100) for a high frequency cellular network (abstract, fig. 1 number 10 and P:0208), the signal booster system comprising: a base station antenna  (P:0004, P:0100, fig. 36 number 222 and P:0208)  configured to receive a downlink signal (i.e. one downlink antenna and one uplink antenna on each side of the repeater to receive/transmit a signal) (fig. 6 and P:0110 lines 1-5) of a frequency band  (P:0151-P:0159) and to transmit an amplified uplink signal  of the frequency band (i.e. one downlink antenna and one uplink antenna on each side of the repeater to receive/transmit a signal) (fig. 6 and P:0110 lines 1-5), wherein the frequency band is higher than 20 gigahertz (GHz) (P:0156), 

Regarding claims 16-18, Judd et al. discloses installed outdoors (P:0149) in a cellular network (P:0152 and P:0208), the base station antenna (fig. 58 number 1116) and the mobile station (fig. 58 number 1114) antenna are installed on a pole (P:0202) the base station antenna and the mobile station antenna are vertically displaced by an offset (P:0208).

5.	Claims 9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judd et al. (US 2004/0110469) in view of Kawano et al. (US 4,972,346)(IDS) as applied to claim 1 above and in further view of Ashworth et al. (U.S. 2018/0331752).
Regarding claim 9, the combination of Judd et al.  and Kawano et al.  differs from claim 9  in that they do not explicit disclose the base station antenna is pointed such that the downlink signal amplified by the booster circuitry is associated with only one cellular carrier.  Ashworth et al. teaches a repeater 

Regarding claims 14-15, Judd et al. further teaches a housing (fig. 58 number 1122), a first cable  (fig. 58 number 1120) connecting the base station antenna (fig. 58 number 1116) to the booster circuitry (P:0208), and a second cable (fig. 58 number 1118) connecting the mobile station antenna (fig. 58 number 1114) to the booster circuitry (P:0208).  However, the combination of Judd et al. and Kawano et al. differs from claims 14-15 of the present invention in that they do not explicit the first cable and the second cable each have a length of 5 feet or less and the housing is waterproofed.  Ashworth et al. teaches a signal booster (fig. 1 number 120) comprising a housing that is waterproofed (P:0028).  Ashworth et al. does not teach each cable have a length of 5 feet or less.  However, each cable have a length of 5 feet or less is a design choice and one of ordinary skill in the art could incorporate a cable having a length of 5 feet or less for attaching the antennas to the booster circuitry.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Judd et al. and Kawano et al.  with a first cable connecting the base station antenna to the booster circuitry, and a second cable connecting the mobile station antenna to the booster circuitry, wherein the first cable and the second cable each have a length of 5 feet or less and the housing is waterproofed in order for the boosting repeater diversity system housing to provide a ..

7.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judd et al. (US 2004/0110469) in view of Kawano et al. (US 4,972,346)(IDS) as applied to claim 1 above and in further view of  Rofougaran et al. (US 2020/0344739).
Regarding claims 10 and 11, the combination of Judd et al.  and Kawano et al.  differs from claim 10 and 11 of the present invention in that they do not explicit disclose the frequency band is higher than 30 GHz and the frequency band is a fifth generation (5G) frequency band, and the uplink signal and the downlink signal are 5G signals. Rofougaran et al. teaches a repeater device (fig. 1 number 102) may support multiple and wide range of frequencies spectrum such as 5G, provide uplink and down link signals (fig. 1 number 116),  and  frequency band at 52 GHz (P:0015).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Judd et al.  and Kawano et al. with the frequency band is higher than 30 GHz and the frequency band is a fifth generation (5G) frequency band, and the uplink signal and the downlink signal are 5G signals in order for the boosting repeater diversity system to provide an enhancement to mobile devices over greater area and to provide much faster data rates to mobile devices using 5G technology, as taught by Rofougaran et al..

8.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judd et al. (US 2004/0110469) in view of Kawano et al. (US 4,972,346)(IDS) and Rofougaran et al. (US 2025) as applied to claims 1 and 11 above and in further view of  Ashworth et al. (US 2019/0341995).
Regarding claim 12, the combination of Judd et al., Kawano et al. and Rofougaran et al. differs from claim 12 of the present invention in that they do not explicit disclose the frequency band is n261, ..

6.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judd et al. (US 2004/0110469) in view of Kawano et al. (US 4,972,346) (IDS) as applied to claim 1 above and in further view of Fujishima et al.(IDS) (US 2010/0035542).
Regarding claim 13, the combination of Judd et al.  and Kawano et al.  differs from claim 13 in that they do not explicit disclose the mobile station antenna comprises a sector antenna.  Fujishima et al. teaches a repeater (fig. 16) comprising a mobile station sector antenna (fig. 16 number 510 and P:0180).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Judd et al.  and Kawano et al.  with the mobile station antenna comprises a sector antenna in order for repeater diversity system mobile antenna to provide communication to a mobile station within its sector, as taught by Fujishima et al..

9.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judd et al. (US 2004/0110469) in view of Kawano et al. (US 4,972,346)(IDS) as applied to claim 1 above and in further view of  Birkmeir et al. (US 2018/0351633).
Regarding claim 19, the combination of Judd et al. and Kawano et al.  differs from claim 19 of the present invention in that they do not explicit disclose the booster circuitry is configured to operate at least in part using time division duplexing (TDD).  Birkmeir et al. teaches a repeater (900) is configured   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Judd et al. and Kawano et al.  with the booster circuitry is configured to operate at least in part using time division duplexing (TDD) in order for the boosting repeater diversity system to apply duplex communication links where uplink is separated from downlink by the allocation of different time slots in the same frequency band, as taught by Birkmeir et al..

10.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judd et al. (US 2004/0110469) in view of Kawano et al. (US 4,972,346)(IDS) as applied to claim 1 above and in further view of  Risheq et al. (IDS)  (US 2007/0218951).
Regarding claim 20, the combination of Judd et al. and Kawano et al.  differs from claim 20 of the present invention in that they do not explicit disclose neither the uplink amplification circuit nor the downlink amplification circuit operates with any frequency conversion.  Risheq et al.  teaches a booster repeater (fig. 11) where the uplink amplification circuit (fig. 11 number 532) nor the downlink amplification circuit (fig. 11 number 576) operates with any frequency conversion (P:0010, P:0036 and P:0091).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Judd et al. and Kawano et al. with neither the uplink amplification circuit nor the downlink amplification circuit operates with any frequency conversion in order for the boosting repeater diversity system to amplify a signal without converting one frequency into another frequency when extending a signal between two wireless communication devices, as taught by Risheq et al..

Allowable Subject Matter
s 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, the prior art of record fails to teach or suggest alone, or in combination the booster circuitry includes a downlink amplification circuit configured to boost two or more frequency channels of the frequency band without channelization of the two or more frequency channels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        March 9, 2021